Citation Nr: 0727794	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-37 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left hand disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1974 and July 1984 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  Prior to his separation from service, the veteran was 
seen for complaints of left hand pain and x-rays revealed 
osteophytic changes at the third metacarpal phalangeal joint 
and a bony irregularity at the terminal tuft of the left ring 
finger that is most likely the cause of his pain.

2.  Post service medical evidence shows that the veteran 
continues to have bony abnormalities of the third and fourth 
finger of the left hand with complaints of pain.


CONCLUSION OF LAW

Bony abnormalities of the third and fourth fingers of the 
left hand were incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

The service medical records reveal that, on December 2, 2004, 
the veteran was seen in sick call with complaints of pain in 
his left hand, especially in the third and fourth fingers 
with flexing.  Examination revealed tenderness ("deep 
pain") in the proximal fingers with full flexion of the 
metacarpophalangeal joints, especially with the third and 
fourth fingers.  The assessment was degenerative joint 
disease.  X-rays were ordered of the left hand.  

The veteran was seen for follow up on December 20, 2004.  He 
reported having x-rays done but the report was not available 
to the examiner.  He complained of pain for three months, 
worse with gripping, resulting in pain over the dorsal aspect 
of the carpal bones.  He denied swelling, numbness or 
tingling.  He reported taking Celebrex for arthritis of the 
hips and knees but it was not significantly helping.  The 
assessment was hand pain - multi-joint arthritis.  The 
Celebrex was discontinued and he was prescribed Motrin 
instead.  

The claims file contains x-ray reports of the left hand from 
December 2, 2004.  The findings include abnormality of the 
terminal tuft of the distal phalanx of the left ring finger 
and osteophytes at the distal third metacarpal and proximal 
medial aspect of the proximal phalanx of the left third 
finger.  It was noted that this could be responsible for the 
pain felt in this area.  There was also a small osteophyte 
noted regional to the distal interphalangeal joint of the 
left index finger.  

The veteran underwent a VA examination in February 2005, 
shortly before his separation from service.  The veteran 
reported that he had noted pain in the metacarpophalangeal 
and proximal interphalangeal joint regions of the ring and 
middle finger of the left hand over the past year, which had 
worsened in the previous two to three months.  He denied any 
redness, swelling, locking, history of collagen vascular 
disease or history of crystal joint disorder.  He stated that 
the condition is aggravated by gripping, squeezing or 
repetition, but that Motrin helps ease the discomfort.  He 
reported a somewhat weaker grip but denied any functional 
restrictions.  He reported seeing the doctor within the last 
year and being diagnosed to have arthritis.  Physical 
examination revealed he had normal grip strength in the left 
hand with full range of motion of all finger joints except 
for in the fifth finger.  There was no tenderness to 
palpation.  No weakness or fatigability was noted with 
repetition.  The assessment was left hand pain with unknown 
etiology.  

The report of the x-rays of the left hand indicates that 
there was some deformity of the distal phalanx of the fourth 
finger on both sides suggestive of possible old trauma and 
deformity of the proximal interphalangeal joint of the left 
fifth finger.  Otherwise the study appeared to be normal.  
The examiner noted on the examination report that there was 
insufficient medical evidence to warrant a specific 
diagnosis.  

However, the claims file contains a report of additional x-
rays taken in June 2005.  This x-ray report indicates that 
there are some erosive changes seen at the terminal tuft of 
the left right finger and small osteophytes at the proximal 
aspect of the proximal phalanx of the left middle finger, 
which is consistent with the December 2004 x-ray findings.  

Thus, the Board finds that the evidence shows bony 
abnormalities in the third and fourth fingers of the 
veteran's left hand in service and shortly after service.  
Thus the preponderance of the evidence is in favor of finding 
that the veteran's current left hand disorder is related 
service.  Service connection for bony abnormalities of the 
third and fourth fingers of the left hand is, therefore, 
warranted.
  

ORDER

Entitlement to service connection for bony abnormalities of 
the third and fourth fingers of the left hand is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


